Citation Nr: 1134154	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Throughout this appeal, the Veteran has contended that his current low back and psychiatric disabilities are related to his service.  Specifically, the Veteran reports that, while lifting heavy equipment during service, he injured his back and was treated for the injury at that time.  Additionally, he reports experiencing chronic back pain since discharge and receiving treatment since the 1980s.

With regard to his psychiatric claim, the Veteran contends that his disability is related to traumatic events in service.  Specifically, he reports having witnessed the shooting of a Korean soldier while stationed in Korea and the drowning of a fellow soldier while stationed at Fort Hood.  The Veteran describes psychiatric problems since around the time of service discharge, with hallucinations in particular since the time of service entrance.

Importantly, and in this regard, the Board notes that the Veteran is competent to attest to conditions of his service and to symptoms that he experiences-matters that are readily observable to a lay person.  38 U.S.C.A. § 1154(a) & Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Although further delay is regrettable, additional development is necessary to adjudicate the issues on appeal.  A review of the service treatment records shows no evidence of treatment for any back problems or injury, or any psychiatric problems.  Notably, however, the Veteran contends that a portion of his service treatment records are missing from the claims file.  In accordance with VA's duty to assist, a remand of his appeal is necessary to accord the agency of original jurisdiction (AOJ) an opportunity to procure any additional service treatment records that may be available and to associate such documents with the claims file. 

Furthermore, the Board notes that currently-available post-service treatment records reflect his complaints of, and treatment for, spine and psychiatric problems since approximately 1991.  Notably, however, the Veteran has reported treatment for these problems since the 1980s.  Thus, in accordance with VA's duty to assist, on remand the AOJ should obtain and associate with the claims folder any relevant post-service treatment records since the 1980s. 

Moreover, with regard to both the low back and psychiatric claims on appeal, the Board notes that currently-available post-service medical records reflect multiple pertinent diagnoses, including chronic low back pain, mild facet joint hypertrophy, radiculopathy, depression, a bipolar disorder, and PTSD.  However, no VA examination has been afforded the Veteran for these issues.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

As previously discussed herein, medical evidence of record reflects low back and psychiatric disabilities.  Further, during the current appeal, the Veteran has presented competent testimony of low back and psychiatric symptomatology since service.  Accordingly, based on this evidentiary posture, and as no medical opinion has yet been offered, the Board finds that on remand the Veteran should be accorded pertinent VA examinations to address the nature and etiology of any identified back and psychiatric disorders.  

With regard to the PTSD aspect of the Veteran's appeal, the Board notes that, effective July 13, 2010, the regulations governing service connection claims for PTSD was amended.  38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

According to these new regulations, stressor verification is no longer necessary in cases where a veteran's stressor is related to fear of hostile military or terrorist activity.  However, the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service in order for the veteran's lay testimony alone to establish the occurrence of the claimed in-service stressor.  

Here, service personnel records reflect the Veteran's service in Korea from approximately November 1980 to November 1981.  However, even assuming that the Veteran's stressor of having witnessed the shooting of a Korean soldier while serving in the demilitarized zone in Korea also involved his own fear of hostile military activity, the Board finds that additional development is needed to determine whether this particular stressor is in fact consistent with his service.  Specifically, the RO should verify the Veteran's service in the demilitarized zone, to include a precise location of service, and whether the dates of such service coincided with the dates of any military or hostile conflicts in the area.  

In addition, the Veteran's claim that he witnessed the drowning of a soldier at Fort Hood does not involve his (the Veteran's) own fear of hostile military activity.  Thus, this second stressor must still be verified on remand.  Thus, on remand, the AOJ should make every effort to verify this second stressor-including obtaining more precise information about the drowning such as the exact date, location, full name of the victim and an obituary, if available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the service department, or other applicable organization to obtain and associate with the claims folder all outstanding service personnel and treatment records.  If any records are unavailable, it should be so noted in the claims file.  The Board is particularly interested in:

	a. the Veteran's specific location all periods of active service in Korea; 

	b. whether any of the Veteran's confirmed locations of service in Korea were subjected to hostile conflicts while he was stationed there; and 

	c. any information regarding the purported drowning of a fellow serviceman at Fort Hood (after obtaining from the Veteran more specific information regarding this purported incident-including the victim's name, the date of the drowning, the precise location, the names of any other witnesses, and the victim's obituary, if available).

2.  After procuring the appropriate release of information form where necessary, obtain and associate with the claims file all outstanding low back and psychiatric treatment records from 1980 to present.  If such records are unavailable, it should be so noted in the claims file.  

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his lumbar spine and psychiatric disorders, to include any diagnosed PTSD.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  

A.  For any lumbar spine disability diagnosed on examination, the examiner should opine as to the whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such diagnosed disability(ies) had its(their) clinical onset in service, is(are) otherwise related to the Veteran's active duty, or is(are) otherwise consistent with the Veteran's competent assertions of low back problems since service.  

B.  For any psychiatric disorder, to include PTSD, diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such diagnosed disability(ies) had its(their) clinical onset in service, is(are) otherwise related to the Veteran's active duty, or is(are) otherwise consistent with the Veteran's competent assertions of psychiatric problems since service.  

All clinical findings and reasons that form the basis of the opinions should be clearly set forth in the reports.  If the examiner(s) is(are) only able to theorize or speculate as to this matter, they should so state and explain why.  The findings should be typed or otherwise recorded in a legible manner for review purposes.  

4.  The Veteran must be given adequate notice of the date and place of the requested examinations.  If feasible, copies of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

6.  Then, the RO/AMC should readjudicate the issues on appeal based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 


